RENDERED: APRIL 23, 2021; 10:00 A.M.
                            NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                 Court of Appeals

                                  NO. 2019-CA-1397-MR


HBR MADISONVILLE, LLC                                            APPELLANT



                     APPEAL FROM HOPKINS CIRCUIT COURT
v.                   HONORABLE JAMES C. BRANTLEY, JUDGE
                            ACTION NO. 17-CI-00561



LORI ATTEBURY                                                      APPELLEE



                                       OPINION
                                      AFFIRMING

                                     ** ** ** ** **

BEFORE: ACREE, GOODWINE, AND JONES, JUDGES.

ACREE, JUDGE: Lori Attebury brought suit against HBR Madisonville, LLC

(“HBR”), claiming unlawful retaliation in violation of KRS1 216B.165 and

common-law wrongful termination. A jury entered a verdict in her favor on both

claims. HBR now appeals Hopkins Circuit Court’s denial of its motions for


1
    Kentucky Revised Statutes.
summary judgment and a directed verdict. In addition, it raises evidentiary and

jury instruction errors. Upon careful review, we affirm.

                                       BACKGROUND

                 HBR operates Hillside Center (“Hillside”), a nursing home facility in

Madisonville, Kentucky. Hillside employed Attebury as a part-time licensed

practical nurse in June 2016.2 In October of that year, she converted to full-time.3

                 Attebury testified she was feeling ill prior to work on the morning of

December 22, 2016. Nevertheless, she presented for work. Attebury was stationed

in Wing Two of the facility but was asked to assist with a resident in Wing One.

After assisting the resident, Attebury engaged in a heated argument with Courtney

Faughender, a charge nurse who was allegedly upset that Attebury was treating one

of her residents. Both parties exchanged profanities in the hallway in front of staff

members and residents.

                 According to Attebury, she then returned to her nursing station,

collected her belongings, and began walking toward the office of John Plunkett,

Hillside’s Director of Nursing, to seek permission to leave work early due to her

illness. While walking toward Plunkett’s office, she was allegedly approached by


2
    Attebury had been employed by Hillside on three separate occasions.
3
 Attebury’s job performance from June 2016 to December 2016 was questionable. Hillside
points to multiple occasions where Attebury provided deficient performance and, each time, she
underwent a re-education program. Attebury, on the other hand, asserts she was considered a
good employee.

                                                -2-
A.J. Smith, a medical technician. Smith supposedly informed Attebury that

Faughender had disposed of controlled narcotics in violation of Hillside’s safety

policy.

             Hillside has a safety policy for the disposal of narcotics. According to

the policy, “[t]wo licensed professionals are required to destroy and document

destruction of controlled drugs.” Smith allegedly told Attebury that Faughender

was attempting to have other employees say they witnessed Faughender’s disposal

of the narcotics when, in fact, they had not. In addition, Hillside has a written

policy requiring employees to report patient safety concerns, such as the improper

disposal of narcotics. The policy forbids retaliation against those who make such

reports.

             According to Attebury, she entered Plunkett’s office while he was in a

meeting with two Hillside managers, Cassy Martin and Mary Capps. She voiced

her displeasure with Faughender, informed Plunkett she was sick and needed to go

home, and, in accordance with Hillside’s policy, reported Faughender’s patient

safety violation. She testified that Plunkett “blew up” about the safety report and

rebuked her, stating that “was a serious accusation,” and “not to say something

she’d regret, and that he could fire her for saying such.” He then allegedly told her

to leave immediately and slammed the door.




                                         -3-
                 Plunkett refuted the specific facts of Attebury’s story, but he did

acknowledge that a heated conversation took place between them. He testified

Attebury entered his office upset about an altercation with Faughender.4 He stated

one of the managers in his office told Attebury she could not leave simply because

she was angry at Faughender. At this point, Attebury implied that “[Faughender]

could take narcotics and [Cassy Martin] would cover it up for her.” Plunkett told

her that was a serious allegation and if she had any particular details she should tell

him. He further testified that he told Attebury if she left it would be job

abandonment and she could be fired.

                   Attebury left Plunkett’s office and was walking toward the office of

Tracey Butler, Plunkett’s boss.5 According to Plunkett, he was concerned that

another dispute would arise between Attebury and Faughender, so he followed her.

Plunkett described Attebury as being “belligerent,” at which point he asked for her

badge and suspended her. Attebury allegedly threatened Plunkett and left;

Attebury denied making a threat.

                 After leaving the facility, Attebury texted Sharon Warren, the

Regional Vice President of Hillside. On December 27, 2016, the parties spoke on




4
 Plunkett’s testimony references a second dispute that supposedly took place between Attebury
and Faughender, relating to Faughender providing late medication to a resident.
5
    Butler was not at work on the day of the incident.

                                                  -4-
the phone. Attebury detailed her suspension and reported her patient safety

concern. In addition, she reported two other patient safety concerns relating to

Faughender, one for the failure to treat a resident’s skin tear and the other for

failure to provide timely medication to one of her residents. Warren subsequently

launched an investigation.

             As part of her investigation, Warren interviewed twelve witnesses,

including Attebury, Plunkett, Faughender, Martin, Capps, and Smith. She took

notes and included witness statements in her investigation report. Significantly,

Smith, who Attebury said was her source of information, denied telling Attebury

that Faughender was improperly disposing of narcotics.

             Warren completed her investigation on December 30, 2016,

concluding Attebury’s allegations could not be fully corroborated. Warren then

phoned Attebury and terminated her. Warren explained Attebury’s termination

was based on “her statement and actions about leaving without permission as well

as the verbal threat to [Plunkett].” (Record “R.” 226-230.) Plunkett was issued a

written reprimand and ordered to undergo additional management training. On

December 29, 2016, the day before Warren’s investigation was complete, Plunkett




                                          -5-
placed an entry in Hillside’s computer system that Attebury was terminated for job

abandonment.6

               Attebury brought suit against Hillside, alleging unlawful retaliation in

violation of Kentucky’s Patient Safety Act, KRS 216B.165, and common-law

wrongful termination premised on the same statute.

               Hillside moved for summary judgment, asserting five separate

grounds. The trial court denied the motion. The case was tried before a jury. At

the close of evidence, Hillside moved for a directed verdict; the motion was

denied. The jury found in favor of Attebury on both her claims, awarding her

$3,000 for lost wages, $75,000 for emotional distress, and $50,000 in punitive

damages for her common-law wrongful termination claim. This appeal followed.

                                         ANALYSIS

Attebury’s causes of action

               Attebury’s claims are based, respectively, on statute and the common

law. Her first cause of action alleges Hillside violated KRS 216B.165, which

provides in pertinent part:

               (1) Any agent or employee of a health care facility or
                   service licensed under this chapter who knows or has
                   reasonable cause to believe that the quality of care of
                   a patient, patient safety, or the health care facility’s or

6
 Warren testified she did not inform Plunkett of her decision to terminate Attebury until the
conclusion of her investigation on December 30, 2016. She could not explain why Plunkett
entered her termination into the computer system one day prior.

                                               -6-
                 service’s safety is in jeopardy shall make an oral or
                 written report of the problem to the health care facility
                 or service, and may make it to any appropriate private,
                 public, state, or federal agency.

If such report is made, the statute provides protection for the reporting employee:

             (3) No health care facility or service licensed under this
                 chapter shall by policy, contract, procedure, or other
                 formal or informal means subject to reprisal, or
                 directly or indirectly use, or threaten to use, any
                 authority or influence, in any manner whatsoever,
                 which tends to discourage, restrain, suppress,
                 dissuade, deter, prevent, interfere with, coerce, or
                 discriminate against any agent or employee who in
                 good faith reports, discloses, divulges, or otherwise
                 brings to the attention of the health care facility or
                 service the circumstances or facts to form the basis of
                 a report under subsections (1) or (2) of this section.
                 No health care facility or service shall require any
                 agent or employee to give notice prior to making a
                 report, disclosure, or divulgence under subsections (1)
                 or (2) of this section.

KRS 216B.165(3).

             Although a remedy is not provided in this statute, the remedy is found

in “KRS 446.070, which states that ‘[a] person injured by the violation of any

statute may recover from the offender such damages as he sustained by reason of

the violation, although a penalty or forfeiture is imposed for such violation.’”

Foster v. Jennie Stuart Med. Ctr., Inc., 435 S.W.3d 629, 634 (Ky. App. 2013)

(quoting KRS 446.070).




                                         -7-
             To prevail on her statutory claim, Attebury first bore the burden of

establishing a prima facie case of retaliation by showing: (1) she engaged in a

statutorily defined protected activity; (2) Hillside knew about her protected

activity; (3) Hillside took an adverse employment action against her because of it;

and (4) there was a causal connection between the protected activity and adverse

employment action. See Colorama, Inc. v. Johnson, 295 S.W.3d 148, 152 (Ky.

App. 2009). If a prima facie case is established, “the burden shifts to [Hillside] to

articulate a ‘legitimate nondiscriminatory reason’ for the termination decision.”

Williams v. Wal-Mart Stores, Inc., 184 S.W.3d 492, 497 (Ky. 2005) (citing Reeves

v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142, 120 S. Ct. 2097, 2106, 147

L. Ed. 2d 105 (2000)).

             If the employer produces a legitimate nondiscriminatory reason, the

burden shifts back to Attebury to offer evidence that the proffered purpose was

pretextual. Id. There are “three methods for establishing pretext: (1) the proffered

reasons are false; (2) the proffered reasons did not actually motivate the decision;

and (3) the plaintiff could show that the reasons given were insufficient to motivate

the decision.” Id.

             Attebury’s second cause of action is for common-law wrongful

termination. The elements of this cause of action are:




                                         -8-
             1) The discharge must be contrary to a fundamental and
                well-defined public policy as evidenced by existing
                law.

             2) That policy must be evidenced by a constitutional or
                statutory provision.

             3) The decision of whether the public policy asserted
                meets these criteria is a question of law for the court
                to decide, not a question of fact.

Foster, 435 S.W.3d at 635 (quoting Grzyb v. Evans, 700 S.W.2d 399, 401 (Ky.

1985)).

Summary Judgment

             Hillside sought summary judgment as to both Attebury’s causes of

action. Relevant to this appeal, it argues:

             (1) Attebury’s statutory claim fails because she had no
                 personal knowledge of Faughender’s alleged
                 improper disposal of narcotics and, therefore, did not
                 “know[] or [have] reasonable cause to believe that the
                 quality of care of a patient, patient safety, or the health
                 care facility’s or service’s safety is in jeopardy” as
                 required by KRS 216B.165(1);

             (2) Attebury’s common-law claim fails because she did
                 not file an external safety patient report implicating
                 public policy; and

             (3) Summary judgment should have been granted on
                 Attebury’s request for punitive damages because her
                 claims do not support such an award.

We address each of these in context and in turn.




                                          -9-
             Generally, “[t]he denial of a motion for summary judgment ‘is not

reviewable on appeal from a final judgment where the question is whether there

exists a genuine issue of material fact.’” Kentucky Farm Bureau Mut. Ins. Co. v.

Coyle, 285 S.W.3d 299, 303 (Ky. App. 2008) (quoting Transp. Cabinet, Bureau of

Highways, Commonwealth of Ky. v. Leneave, 751 S.W.2d 36, 37 (Ky. App. 1988)).

And, “once the trial begins, the underlying purpose of the summary judgment

expires and all matters of fact and law procedurally merge into the trial phase,

subject to in-trial motions for directed verdict or dismissal and post-judgment

motions for new trial . . . .” Gersh v. Bowman, 239 S.W.3d 567, 571 (Ky. App.

2007) (citations and internal quotation marks omitted).

             There is an exception to this rule, however, where:

             (1) the facts are not in dispute, (2) the only basis of the
             ruling is a matter of law, (3) there is a denial of the motion,
             and (4) there is an entry of a final judgment with an appeal
             therefrom. Then, and only then, is the motion for
             summary judgment properly reviewable on appeal.

Id. (citation omitted). “A fair synthesis of [this] rule provides that when the

material facts were not genuinely disputed and summary judgment was denied

purely as a matter of law, an order denying summary judgment is properly

reviewable on an appeal from an adverse final judgment, the same as any other

interlocutory ruling by the trial court on a question of law.” Auslander Properties,




                                          -10-
LLC v. Nalley, 558 S.W.3d 457, 463 (Ky. 2018) (citing Gumm v. Combs, 302

S.W.2d 616, 617 (Ky. 1957)).

             Here, the facts material to Attebury’s statutory and common-law

claims were clearly in dispute. To name a few, the parties disputed the actual

reason Attebury was terminated—whether it was due to her patient safety report or

because she abandoned her job and threatened Plunkett, whether Attebury actually

threatened Plunkett, and whether Attebury filed the patient safety report in good

faith. Additionally, the trial court’s order denying summary judgment does not set

forth its rationale. Therefore, we have no way of knowing the grounds for its

denial. Accordingly, prong one and two of the exception have not been met. We

conclude that Hillside’s first argument is not properly before us.

             Hillside’s last two arguments raise legal as opposed to factual

questions. In the first of the two, Hillside argued that external reports are required

before a common-law wrongful termination claim can be sustained—a legal

question. As to the final argument, Hillside claims punitive damages cannot be

awarded on Attebury’s common-law claim because it is premised on a statute in

which punitive damages are not available. Because there are no material facts in

dispute relating to these two issues, the basis of the trial court’s order necessarily

must have been legal. Therefore, we will review these issues de novo.




                                          -11-
              Hillside directs us to two unpublished cases in support of its

contention that external reports are required before a common-law wrongful

termination claim can be sustained, Zumot v. Data Management Company, No.

2002-CA-002454-MR, 2004 WL 405888, at *2 (Ky. App. Mar. 5, 2004), and

Airdrie Stud, Inc. v. Reed, No. 2001-CA-001396-MR, 2003 WL 22796469, at *4

(Ky. App. Nov. 26, 2003). Both cases involved plaintiffs who reported illegal

activities to their private employers. The courts noted there was no statute

requiring them to report such illegal activity. By making internal reports only to

their private employers, the discharged employees neither furthered nor effected

any public policy. Zumot, 2004 WL 405888, at *2; Airdrie, 2003 WL 22796469,

at *3-4. Therefore, the employees could not sustain their wrongful discharge

claims. Id.

              The cases relied upon by Hillside are factually distinguishable from

the case at bar and, contrary to its contention, do not stand for the proposition that

“external reports must be made for common-law wrongful discharge claims.”

KRS 216B.165 states a healthcare employee “shall make an oral or written report

of the problem to the health care facility or service, and may make it to any

appropriate private, public, state, or federal agency.” KRS 216B.165(1) (emphasis

added). The plain language of the statute not only allows but mandates that safety

concerns be reported internally to the health care facility. Because Attebury’s


                                         -12-
common-law claim is premised on this very statute, the filing of an internal report

with Hillside directly furthered public policy, unlike in the cases cited by Hillside.

Further, we see no substantive or policy-driven reason why an external report is

necessary to sustain a common-law wrongful termination claim. We find this

argument without merit.

             Hillside’s assertion that punitive damages are not available on

Attebury’s common-law wrongful termination claim is likewise without merit.

Hillside argues that punitive damages are not available for a statutory violation of

KRS 216B.165 and, therefore, they are also not available for common-law

wrongful termination premised on the statute. We agree to the extent that punitive

damages are not proper on Attebury’s statutory claim. However, this does not

prohibit punitive damages on her common-law claim.

             As noted above, the authority for a private right of action for a

violation of KRS 216B.165(3) is found in KRS 446.070, which only allows

plaintiffs to recover “such damages as he sustained by reason of the violation . . . .”

“Punitive damages are not ‘damages sustained’ by a particular plaintiff. Rather,

they are private fines levied by civil juries to punish a defendant for his conduct

and to deter others from engaging in similar conduct in the future.” In re Air

Crash Disaster at Gander, Newfoundland, On Dec. 12, 1985, 684 F. Supp. 927,




                                         -13-
931 (W.D. Ky. 1987)). Accordingly, Hillside is correct that punitive damages are

not available on Attebury’s statutory retaliation claim.

             However, our Supreme Court, in Hill v. Kentucky Lottery

Corporation, guides us to the conclusion that punitive damages remain available

on Attebury’s common-law claim. 327 S.W.3d 412 (Ky. 2010). In that case, the

plaintiffs sued the Kentucky Lottery Corporation for: (1) unlawful retaliation in

violation of KRS 344.280, Kentucky’s Civil Rights Act; (2) common-law wrongful

termination in violation of public policy; and (3) defamation. Id. at 414. That jury

was instructed it could return a single award of punitive damages to each plaintiff

if it found for them under any of the three claims of liability. Id. at 430. Similar to

the issue before us, the plaintiffs’ common-law claim was premised on the same

conduct supporting their statutory claim. The Hill Court held it was error to

instruct the jury on punitive damages relating to their statutory claim. However,

punitive damages were “proper under the common law wrongful discharge

claim . . . .” Id. And, “because all of the conduct for which the jury might have

awarded punitive damages for the civil rights violation was the same conduct for

which such damages were properly awarded under the common law wrongful

discharge claim, the instructional error was harmless.” Id.

             Hill stands, in part, for the proposition that punitive damages remain

available on common-law wrongful termination claims even if punitive damages


                                         -14-
are not recoverable on the independent statutory claim. The trial court recognized

this and appropriately instructed the jurors that punitive damages may only be

awarded if they found for Attebury on her common-law claim. Hillside directs us

to no authority suggesting punitive damages are not available for common-law

wrongful termination claims. We find no error by the trial court.

Directed Verdict

             Hillside moved for a directed verdict at the close of evidence. Before

this Court, it asserts a directed verdict should have been entered in its favor on: (1)

Attebury’s statutory and common-law claims because she failed to establish

causation and failed to rebut its honest-belief “defense”; (2) her claim for

emotional distress damages because she failed to put forth an expert witness; and

(3) her claim for punitive damages because she failed to prove such damages by

clear and convincing evidence. These three claims of error are unpreserved.

              “[A] motion for a directed verdict raises only questions of law as to

whether there is any evidence to support a verdict.” Rothwell v. Singleton, 257

S.W.3d 121, 124 (Ky. App. 2008) (quoting Gibbs v. Wickersham, 133 S.W.3d 494,

496 (Ky. App. 2004)). A directed verdict challenges whether there is sufficient

evidence upon which a jury could base a finding in favor of the non-moving party.

             It is settled that “[a] mid-trial motion for directed verdict alone is not

adequate to preserve an insufficiency of the evidence claim.” Bryan v.


                                         -15-
CorrectCare-Integrated Health, Inc., 420 S.W.3d 520, 524 (Ky. App. 2013). “In

order to rely on a claim of insufficiency of the evidence, a party must preserve it

through a motion for judgment notwithstanding the verdict, which in turn must be

predicated upon a directed verdict motion made at the close of all the proof.” Id.

              Kentucky Rule of Civil Procedure (“CR”) 76.12(4)(c)(v) requires

appellants to include in their brief a “reference to the record showing whether the

issue was properly preserved for review and, if so, in what manner.” Hillside has

not provided this Court with a reference to the record indicating that it followed its

motion for a directed verdict with a motion for a judgment notwithstanding the

verdict (“JNOV”). And, upon reviewing the record, this Court does not see where

such a motion was made. Accordingly, because each of these three claims of error

were unpreserved by a motion for JNOV, this Court will not address any of them.

Investigation Report

             On August 7, 2019, after jury selection, the trial court asked whether

Hillside intended to introduce Warren’s investigation report during trial. Hillside

expressed its intention to do so. The trial court sua sponte raised concerns that the

investigation report may not fit within the business record exception to the hearsay

rule and that it contained “double hearsay” because it included statements from

twelve different witnesses. He then heard arguments as to its admissibility.




                                         -16-
               The following day, the trial court ruled the investigation report

inadmissible.7 In the final trial judgment, the trial court noted the report was not

maintained in the regular course of business and, therefore, was not a business

record. In addition, he concluded it was “double hearsay.” (R. 600.) Hillside

challenges the exclusion of the report on appeal.

               “[W]e review a trial court’s evidentiary determinations for abuse of

discretion[.]” Mason v. Commonwealth, 559 S.W.3d 337, 339 (Ky. 2018). “The

test for abuse of discretion is whether the trial judge’s decision was arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.” Goodyear Tire &

Rubber Co. v. Thompson, 11 S.W.3d 575, 581 (Ky. 2000).

               Hillside first argues that Attebury should be judicially estopped from

challenging the admissibility of the investigation report because she previously

relied on the report in her summary judgment motion and agreed that it was

admissible prior to the trial court raising the issue. We disagree.

               Judicial estoppel “can be applied to prohibit a party from taking

inconsistent positions in judicial proceedings.” Hisle v. Lexington-Fayette Urban

Cty. Gov’t, 258 S.W.3d 422, 434 (Ky. App. 2008).

               Although there is no absolute general formula for this
               principle, several factors have been recognized such as:
               (1) whether the party’s later position is clearly inconsistent

7
  Hillside refers to several conferences that took place in the trial judge’s chambers. However,
these do not appear in the record and, therefore, we do not consider these conversations.

                                               -17-
             with its earlier position; (2) whether the party succeeded
             in persuading a court to accept the earlier position; and (3)
             whether the party seeking to assert an inconsistent position
             would derive an unfair advantage or impose an unfair
             detriment on the opposing party if not estopped.

Id. at 434-35.

             Here, it was the trial court, not Attebury, that raised concerns about

the investigation report’s admissibility. It was well within the trial court’s

discretion, as the gatekeeper of evidence, to raise such concerns and exclude

evidence it deemed inadmissible. And, it was not until the trial court raised its

concerns that Attebury changed positions on the issue. Attebury clearly did not

“persuade the court” to accept her initial position that the report was admissible.

Additionally, she did not seek to derive an unfair advantage by initially taking the

position that the report was admissible.

             Further, the fact that Attebury relied on the investigation report in her

summary judgment motion did not prevent her from challenging its admissibility at

trial. Parties may rely on evidence that would normally be excluded at trial in pre-

trial motions for summary judgment. We conclude the doctrine of judicial estoppel

is not applicable given the circumstances.

             Next, Hillside argues it should have been permitted to lay a

foundation prior to an evidentiary ruling on the investigation report. Prior to the

trial court’s ruling, not only did Hillside argue why the report was a business


                                           -18-
record, it further contended the report was not “double hearsay” because the

individual statements within the report were being introduced for the non-hearsay

purpose of showing why Warren took the action she took; i.e., her state of mind

and motive for terminating Attebury.

             A foundation could have authenticated the report and helped to

establish it as a business record, as Warren would have been granted the

opportunity to testify as to whether these reports are made in the regular course of

business. However, laying a foundation would not have helped the report

overcome the rule against “double hearsay.” The judge had already taken into

consideration Hillside’s argument. Therefore, allowing Hillside the opportunity to

lay a foundation would not have presented any new arguments that could

overcome the rule against “double hearsay.” Accordingly, the trial court was

within its discretion to make a ruling on the issue prior to trial beginning.

             Last, Hillside contends the report should have been admitted for the

truth of the matter asserted or, in the alternative, for the limited purpose of

explaining Warren’s state of mind and motive for terminating Attebury.

             Because the investigation report is riddled with statements from

twelve different witnesses, it clearly must overcome the rule against “double

hearsay.” “[H]earsay within hearsay, i.e. ‘double hearsay,’ is inadmissible unless




                                          -19-
each part of the combined statements conforms with a recognized exception to the

hearsay rule.” Manning v. Commonwealth, 23 S.W.3d 610, 614 (Ky. 2000).

             In its brief, Hillside merely indicates that the investigation report is a

business record. However, it does not identify what exception to the hearsay rule

qualifies for admission the individual hearsay statements within the report.

Assuming the investigation report is a business record, it remains inadmissible for

the truth of the matter it addresses.

             With regard to Hillside’s argument that the report should be

admissible for the non-hearsay purpose of establishing Warren’s state of mind and

motive for terminating Attebury, we find merit. In essence, Hillside is asserting

the report is a business record, and the individual statements contained within it are

not hearsay, as they are not being admitted for the truth of the matter asserted.

Assuming the report is a business record, we would agree the report is admissible.

             Attebury’s burden was to establish she was terminated for filing the

patient safety report. In its defense, Hillside attempted to introduce this report to

establish that she was instead terminated for job abandonment and threatening her

supervisor. In other words, the individual statements within the report establish

Warren’s state of mind and motive for terminating Attebury, not the truth of its

contents. Accordingly, the witness statements within the report relating to




                                         -20-
Attebury’s termination were not hearsay. See Haughton v. Orchid Automation,

206 F. App’x 524, 532 (6th Cir. 2006).

             Nonetheless, we find any error harmless. At trial, Warren was able to

testify, in depth, about her investigation and was allowed to review her

investigation report to refresh her recollection. She noted the number of people

she interviewed, their names, and her reasons for interviewing these specific

individuals. Warren testified that after interviewing Smith, she was unable to

substantiate Attebury’s allegation that Smith told her Faughender was improperly

disposing of narcotics. She was also unable to substantiate Attebury’s allegation

that Plunkett threatened to terminate her for reporting her patient safety concern.

Further, she noted her inability to substantiate that Attebury was suffering from

nausea, vomiting, and diarrhea on the day she allegedly abandoned her job.

             Ultimately, she told the jury she concluded Attebury was leaving the

facility on the day at issue without intent to give a report or communicate the status

of the residents she was assigned that day and she threatened Plunkett. She

testified this was considered gross misconduct and insubordination and made the

determination to terminate her employment. In addition to Warren’s testimony,

four of the twelve witnesses whose statements were contained in the investigation

report testified at trial. They were Plunkett, Capps, Martin, and Attebury. Each

was questioned on the events of December 22, 2016.


                                         -21-
             Collectively, this was sufficient to present to the jury Warren’s motive

for terminating Attebury. Admission of the investigation report would have

merely presented cumulative information.

             It appears Hillside is primarily concerned that it was unable to

introduce Smith’s portion of the report denying Attebury’s allegation that she told

her Faughender was improperly disposing of narcotics. However, as noted above,

Warren testified she was unable to substantiate this claim after interviewing Smith.

Thus, the jury already had this information. Additionally, Smith’s written

statements in the report regarding Faughender’s alleged safety violation do not

relate to Warren’s motive for terminating Attebury for job abandonment and

threatening her supervisor. Hillside presents no other non-hearsay purpose for

which Smith’s statements should have been admitted. Accordingly, they remain

inadmissible hearsay. We find no reversable error.

Jury Instructions

             Hillside next argues the trial court erred by failing to instruct the jury

on its “honest belief” defense and “business-judgment presumption.” When

determining whether the trial court erred by not giving a jury instruction that was

required by evidence, our review is whether the trial court abused its discretion.

Sargent v. Shaffer, 467 S.W.3d 198, 203 (Ky. 2015).




                                         -22-
              It is well-settled that “Kentucky law mandates the use of ‘bare bones’

jury instructions in all civil cases.” Olfice, Inc. v. Wilkey, 173 S.W.3d 226, 229

(Ky. 2005). Bare-bones instructions simply frame “what the jury must believe

from the evidence in order to return a verdict in favor of the party who bears the

burden of proof.” Meyers v. Chapman Printing Co., 840 S.W.2d 814, 824 (Ky.

1992). This includes an instruction on defenses supported by the evidence.

              We note there is no “honest belief” defense that would entirely shield

Hillside from liability for a retaliation claim. Instead, it is merely a rule associated

with the second step of the burden-shifting framework. This rule holds, “[a]s long

as an employer has an honest belief in its proffered nondiscriminatory reason for

discharging an employee, the employee cannot establish that the reason was

pretextual by showing it was ultimately incorrect.” Moore v. U.S. Bank Nat’l

Ass’n, Inc., No. 2015-CA-001602-MR, 2017 WL 2492080, at *7 (Ky. App. Jun. 9,

2017) (quoting Winchester v. City of Hopkinsville, 93 F. Supp. 3d 752, 761 (W.D.

Ky. 2015)).

              Consequently, this rule only protects an employer if the plaintiff is

attempting to establish pretext by presenting evidence that the employer’s reason is

“mistaken, foolish, trivial, or baseless.” Seeger v. Cincinnati Bell Tel. Co., LLC,

681 F.3d 274, 286 (6th Cir. 2012) (citation omitted); see Bruce v. Levy Premium

Foodservices Ltd. P’ship of Tennessee, 324 F. Supp. 3d 962, 971 (M.D. Tenn.


                                          -23-
2018) (quoting Joostberns v. United Parcel Servs., Inc., 166 F. App’x 783, 794,

n.5 (6th Cir. 2006)) (“The harmless belief rule . . . only prevents [a plaintiff] from

establishing pretext through the ‘falsity of the reason offered’ method; an

employee can still establish pretext through the other two prongs, actual and

insufficient motivation.”).

             Accordingly, the trial court was not required to include this rule in the

jury instructions. Instead, it was the role of counsel “to flesh out during closing

argument” the application of this rule to the facts. Olfice, 173 S.W.3d at 230.

             Likewise, the trial court was not required to provide a “business-

judgment” instruction. Hillside directs us to two unpublished cases, which suggest

that “[a plaintiff] cannot prevail on his discrimination claim merely questioning the

soundness of [his employer’s] business judgment or practices.” Flock v. Brown-

Forman Corp., 344 S.W.3d 111, 117 (Ky. App. 2010); see also Thompson v.

Louisville Metro Gov’t, No. 2011-CA-001092-MR, 2013 WL 191878, at *4 (Ky.

App. Jan. 18, 2013). Instead, a plaintiff must show that his engagement in a

protected activity was a motiving factor in the employer’s adverse employment

decision. See id.

             Hillside contends this creates an “evidentiary presumption” upon

which the jury should have been instructed. But, our Supreme Court held:

             bare-bones instructions do not include unnecessary detail
             such as evidentiary presumptions . . . . evidentiary

                                         -24-
             presumptions should not be included in Kentucky jury
             instructions because presumptions, by their nature, are
             “guides to be followed by the trial judge in determining
             whether there is sufficient evidence to warrant the
             submission of an issue to the jury[.]”

Norton Healthcare, Inc. v. Disselkamp, 600 S.W.3d 696, 723 (Ky. 2020) (quoting

Mason v. Commonwealth, 565 S.W.2d 140, 141 (Ky. 1978)).

             Accordingly, the trial court did not err by rejecting these proposed

jury instructions.

Limiting Instruction

             The trial court allowed Attebury to testify about Smith’s alleged

statements claiming Faughender had improperly disposed of narcotics. The

testimony was allowed only for the limited purpose of showing why Attebury

made the report. However, at trial, a limiting instruction was not given to the jury.

Hillside claims this was error.

               Although Hillside objected to the admissibility of the testimony, it

does not identify how or whether it requested a limiting jury instruction. “[A]n

admonition restricting the scope of admissible evidence is available ‘upon request,’

and in the absence of such a request, the trial court’s failure to provide one cannot

be regarded as grounds for appeal, subject to the exception of palpable error review

for manifest injustice under CR 61.02.” MV Transp., Inc. v. Allgeier, 433 S.W.3d




                                         -25-
324, 332 (Ky. 2014). Hillside does not request palpable error review.

Accordingly, Hillside has no grounds to appeal this issue.

                                 CONCLUSION

            For the foregoing reasons, we affirm the judgment upon jury verdict

of the Hopkins Circuit Court.

            ALL CONCUR.



BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

LaToi D. Mayo                             Brent T. Ackerson
Jay Inman                                 Louisville, Kentucky
Lexington, Kentucky




                                       -26-